      Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Trenise Brent, et al.,           :     CIVIL ACTION
                                 :     NO. 19-6023
          Plaintiffs,            :
                                 :
     v.                          :
                                 :
First Student, Inc., et al.,     :
                                 :
          Defendants.            :

                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                             May 20, 2020


I.   Introduction
     Plaintiffs move to remand this case to state court, arguing

that the Court lacks diversity jurisdiction because there is no

diversity of citizenship and the amount in controversy does not

exceed $75,000. But the only named defendant is a corporation,

which as such is a citizen of two states—the state of

incorporation, Delaware, and its principal place of business,

Ohio—while Plaintiffs are citizens of Pennsylvania. And the

extensive injuries alleged by at least one plaintiff make the

amount in controversy greater than $75,000 to a legal certainty.

Thus, while remand may be appropriate if the allegedly

nondiverse John Doe defendant is joined to the case, it is not

appropriate at this time.
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 2 of 11



II.   Factual Background
      Plaintiffs, Trenise Brent and Tyshe Harvey, filed a

personal injury complaint in the Court of Common Pleas, seeking

to recover damages resulting from a motor vehicle collision. The

defendants in the complaint are First Student, a Delaware

corporation with a principal place of business in Ohio, and John

Doe, a fictitious name for the operator of the motor vehicle

that allegedly caused the collision. The complaint alleges

damages not exceeding $50,000 in the ad damnum clause, making

the case eligible for Pennsylvania’s compulsory arbitration

program.1

      Despite the $50,000 ad damnum clause, Plaintiffs allege

extensive damages resulting from the injuries sustained in the

collision at issue. Brent alleges permanent physical injuries,

headaches, anxiety, loss of earnings, and loss of earning

capacity. Brent’s medical records show extensive injuries,

including four cervical disc protrusions that have so far

required multiple steroid injections. Brent’s outstanding

medical bills currently total $17,791. And Harvey alleges the

same extent of injuries as Brent. Harvey’s injuries have also

been corroborated by medical records, which indicate traumatic




1 The judicial districts of Pennsylvania may set local rules requiring civil
cases with amounts in controversy less than $50,000 to be submitted to an
arbitration panel. 42 Pa. Con. Stat. § 7361. Philadelphia’s Court of Common
Pleas has adopted this arbitration requirement. Phila. Civ. R. 1301.

                                      2
      Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 3 of 11



cervical, thoracic, and lumbar sprains or strains. So far,

Harvey’s outstanding medical bills total $8,870.

    Defendant First Student removed the case to federal court,

alleging complete diversity and an amount in controversy in

excess of $75,000. Subsequently, the parties submitted a

proposed stipulation that the case be remanded to the Court of

Common Pleas and “that the 30 day period to remove . . . shall

begin on the date [that] a Notice of Appeal of an arbitration

award is entered.” The Court rejected this stipulation because

it was effectively not binding and stipulations must be binding.

See ECF No. 9.

    Now Plaintiffs move to remand, arguing that there is no

diversity of citizenship and that the amount in controversy does

not exceed $75,000. They point out that the John Doe defendant

has been identified and destroys diversity jurisdiction, but

they do not move to formally join him to the action. They also

argue that the amount in controversy does not exceed $75,000

because the ad damnum clause is limited to $50,000 and the case

is eligible for Pennsylvania’s compulsory arbitration program.


III. Legal Standard
    The Court has diversity jurisdiction over cases “where the

matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens

of different States.” 28 U.S.C. § 1332(a). A civil action

                                   3
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 4 of 11



brought in a state court may be removed to the district court in

the district where the state action is pending if the district

court had original jurisdiction over the case. 28 U.S.C. §

1441(a).

      The removing party bears the burden of demonstrating that

the district court has jurisdiction over the case. Samuel–

Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 396 (3d Cir.

2004). Because federal courts are courts of limited

jurisdiction, 28 U.S.C. § 1441 is to be strictly construed

against removal. La Chemise Lacoste v. Alligator Co., 506 F.2d

339, 344 (3d Cir. 1974). And “[i]f at any time before final

judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

A motion to remand is evaluated under the “same analytical

approach” as a Rule 12(b)(1) motion challenging subject matter

jurisdiction. See Papp v. Fore-Kast Sales Co., 842 F.3d 805, 811

(3d Cir. 2016) (“A challenge to subject matter jurisdiction

under Rule 12(b)(1) [or a motion to remand] may be either a

facial or a factual attack.” (quoting Davis v. Wells Fargo, 824

F.3d 333, 346 (3d Cir. 2016))).


IV.   Discussion
      The Court currently has jurisdiction over this case because

there is complete diversity of citizenship and at least one



                                    4
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 5 of 11



plaintiff’s claims exceed $75,000. But joinder of the allegedly

nondiverse John Doe defendant may destroy diversity.


A.    Diversity of Citizenship

      There is currently diversity of citizenship because the

alleged nondiverse party has not yet been joined to the

litigation. While diversity may be destroyed if the nondiverse

party is joined to the litigation, Plaintiffs must first join

this party before seeking remand on that basis.

      Diversity jurisdiction requires complete diversity, and

“jurisdiction is lacking if any plaintiff and any defendant are

citizens of the same state.” Mennen Co. v. Atl. Mut. Ins. Co.,

147 F.3d 287, 290 (3d Cir. 1998) (citing Strawbridge v. Curtiss,

7 U.S. 267 (1806)). But when a case is removed, “the citizenship

of defendants sued under fictitious names shall be disregarded.”

28 U.S.C. § 1441(b)(1).2 Yet “when a nondiverse party is added to

a federal proceeding and that party's presence is indispensable

to the furnishing of complete relief, remand is mandated where

federal subject matter jurisdiction depends on diversity

jurisdiction, even though removal was originally proper.” Steel

Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010–

11 (3d Cir. 1987).


2 See Brooks v. Purcell, 57 F. App’x 47, 51 (3d Cir. 2002) (“[W]e believe that
Congress intended parties to be disregarded unless they were identified so
that their citizenship could be ascertained.”).

                                      5
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 6 of 11



     Because the John Doe defendant has only been named as a

fictitious party, the Court cannot consider his citizenship.3

Instead, for purposes of determining eligibility for remand,

this John Doe defendant must be formally joined as a non-

fictitious party before the Court considers whether he destroys

complete diversity.4 At this point, however, a challenge to

complete diversity fails because the notice of removal alleges

complete diversity between Plaintiffs and First Student, and

those are the only non-fictitious parties, so they are the only

parties considered for diversity jurisdiction. Therefore, there

is complete diversity between the named parties.5


3 See McPhail v. Deere & Co., 529 F.3d 947, 952 (10th Cir. 2008)( “We have no
occasion here to apply these principles to the district court's decision,
because Mrs. McPhail never attempted to amend her complaint.”); cf. Curry v.
U.S. Bulk Transp., Inc., 462 F.3d 536, 541 (6th Cir. 2006) (“Upon the order
granting Curry's motion to amend his complaint to identify Priddy and Susman
and add them as nondiverse defendants, complete diversity was destroyed, and
so remand to state court was required at that time.”).
4 See Doleac v. Michalson, 264 F.3d 470, 477 (5th Cir. 2001) (“[W]e hold that

§ 1441[(b)(1)] applies only to John Doe defendants as such, not to
subsequently named parties identifying one of those fictitious defendants.”).
5 One outstanding issue, on which there is no direct guidance from the Third

Circuit, is whether the Court may exercise its discretion to refuse joinder
of the previously unidentified defendant to retain jurisdiction. Compare
Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 422 (3d Cir. 2010)
(“Accordingly, we hold that Pyrotecnico is a dispensable party to this action
and we will exercise our Rule 21 authority to dismiss Pyrotecnico on appeal,
thus restoring complete diversity in this case.”), and Aetna Life Ins. Co. v.
Found. Surgery Affiliates, LLC, 358 F. Supp. 3d 426, 439 (E.D. Pa. 2018)
(“Therefore, Defendant Huntingdon is not indispensable and can be dropped
pursuant to Rules 19 and 21 in order to preserve this Court's diversity
jurisdiction over this matter.”), with Casas Office Machines, Inc. v. Mita
Copystar Am., Inc., 42 F.3d 668, 674 (1st Cir. 1994) (“Here, as we explain
below, Congress has indicated that federal diversity jurisdiction is defeated
so long as, after removal, fictitious defendants are replaced with
nondiverse, named defendants, regardless of whether they happen to be
dispensable or indispensable to the action.”). See also 28 U.S.C. § 1447(e)
(“If after removal the plaintiff seeks to join additional defendants whose
joinder would destroy subject matter jurisdiction, the court may deny
joinder, or permit joinder and remand the action to the State court.”). The

                                      6
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 7 of 11



B.   Amount in Controversy

     The amount in controversy exceeds $75,000 in that the

injuries alleged are extensive and of a permanent nature. And

the $50,000 ad damnum clause, which triggers the state

compulsory arbitration program, does not compel remand.

     The party asserting diversity jurisdiction bears the burden

of showing by a preponderance of the evidence that the amount in

controversy exceeds $75,000 to a legal certainty. Auto-Owners

Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 395 (3d Cir.

2016). The amount is measured “by a reasonable reading of the

value of the rights being litigated.” Angus v. Shiley Inc., 989

F.2d 142, 146 (3d Cir. 1993). And “[i]n general, the distinct

claims of separate plaintiffs cannot be aggregated when

determining the amount in controversy.” Auto–Owners Ins., 835

F.3d at 395. But if the claims of one plaintiff meet the amount

in controversy requirement, the court may exercise supplemental

“jurisdiction over the claims of plaintiffs permissively

joined.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

546, 560 (2005).

     Here, the damages alleged, at least by Brent, show to a

legal certainty that the jurisdictional amount in controversy is

met. The injuries claimed are serious and permanent. Allegations


Court need not decide this issue until the Plaintiffs attempt to join the
allegedly nondiverse party.

                                      7
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 8 of 11



of serious and permanent physical injuries resulting in “loss of

earnings and impairment of earning capacity and medical costs”

are sufficient to establish that the jurisdictional minimum is

met. Hocker v. Klurfield, No.15-cv-04262, 2015 WL 8007463, at *2

(E.D. Pa. Dec. 7, 2015).6 Further, the medical record evidence of

required treatment already amounts to $17,791 in medical

expenses for Brent. And Plaintiffs’ refusal to stipulate to a

damages cap of $50,000 undercuts their claims about the amount

in controversy.7

      Ultimately, Plaintiffs do not factually contest the amount

in controversy. Instead, Plaintiffs argue that the ad damnum

clause, triggering the arbitration program, compels remand here.

      It is well settled that an ad damnum clause below $75,000

does not by itself compel remand,8 so the real issue here is

whether eligibility for the arbitration program compels remand.


6 See Ciglar v. Ruby Tuesday, Inc., No. 09-cv-239, 2009 WL 737367, at *5 (E.D.
Pa. Mar. 19, 2009) (“[The amount in controversy requirement is met where]
Plaintiff alleges that he has suffered ‘serious and permanently disabling
injuries,’ requiring repeated doctors' visits, multiple MRIs, and six months
of physical therapy consisting of ‘spinal manipulation, manual traction, deep
tissue massage, hydrotherapy, and exercise therapy.’”); Ciancaglione v.
Sutherlin, No. 04-cv-2249, 2004 WL 2040342, at *3 (E.D. Pa. Sept. 13, 2004)
(“[The jurisdictional minimum is met where] as a result of the accident
Plaintiff suffers from ‘right central disc protrusions at C5–C6 and to a
greater degree at C6–C7,’ with radiating pain and numbness, and that
Plaintiff has ‘suffered permanent injuries’ and ‘may require additional
therapy or ultimately surgical intervention’ in the future.”).
7 Lee v. Walmart, Inc., 237 F. Supp. 2d 577, 580 (E.D. Pa. 2002) (“[A]

plaintiff's failure to stipulate might provide some evidence that a claim is
truly for more than the jurisdictional minimum.”).
8 Morgan v. Gay, 471 F.3d 469, 475 (3d Cir. 2006) (“Key to the present matter

is that the plaintiff's pleadings are not dispositive under the legal
certainty test. This Court's task is to examine not just the dollar figure
offered by the plaintiff but also her actual legal claims.”).

                                      8
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 9 of 11



In seeking remand, Plaintiffs rely on case law suggesting that a

case that is eligible for Pennsylvania’s compulsory arbitration

program must be remanded.9 But there are also cases in this

district holding that Pennsylvania’s arbitration program does

not compel remand.10 Thus, courts are “divided over whether a

Pennsylvania plaintiff can avoid removal by limiting her claim

to no greater than $50,000 and having her claim referred to

compulsory arbitration.” Espinosa v. Allstate Ins. Co., No. 07-

cv-0746, 2007 WL 1181020, at *4 n.4 (E.D. Pa. Apr. 16, 2007).

     The more persuasive cases are those holding that

eligibility for arbitration does not compel remand. This is so

because the arbitration program does not cap damages in that it

does not limit the plaintiff’s recovery. A cap is a “limit on

the recovery.” Cap, Black’s Law Dictionary (10th ed. 2014). And

while the arbitration program cannot award more than $50,000 in

damages,11 the program does not prevent the ultimate recovery of


9 See Sharawi v. WWR Premier Holdings, LLC, No. 19-cv-5133, 2020 WL 93942, at
*5 (E.D. Pa. Jan. 7, 2020) (“Accordingly, had Defendant attempted to remove
this action before the arbitration award was appealed on October 3, 2019, we
would have had to remand it.”); Foster v. Home Depot Inc., No. 05-cv-1999,
2006 WL 470596, at *2 (E.D. Pa. Feb. 24, 2006) (“Courts of this district have
consistently held that cases subject to compulsory arbitration under
Pennsylvania law may not be removed for lack of federal jurisdiction.”).
10 See Pecko v. Allstate Ins. Co., No. 16-cv-1988, 2016 WL 5239679, at *3

(E.D. Pa. Sept. 22, 2016) (“Accordingly, the Court will not treat the fact
that § 7361 caps damages at $50,000 as dispositive . . . .”); Wilson v.
Walker, 790 F. Supp. 2d 406, 409 (E.D. Pa. 2011) (“Although the Morgan Court
reiterated the ‘legal certainty’ test set out in Samuel–Bassett, the Court
did not hold that a plaintiff's invocation of Section 7361's $50,000 limit is
alone dispositive of the amount-in-controversy question.” (citing Morgan, 471
F.3d at 474)).
11 See, e.g., Delamater v. Norgren Kloehn, Inc., No. 14-cv-0008, 2014 WL

671039, at *2 (M.D. Pa. Feb. 21, 2014) (“Pennsylvania law gives effect to ad

                                      9
       Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 10 of 11



damages greater than $50,000 if the arbitration award is

appealed.12 The compulsory arbitration program provides that “all

cases having an amount in controversy . . . of $50,000 or less

shall be assigned to the Compulsory Arbitration Program.” Phila.

Civ. R. 1301. Neither the Rule nor the Statute providing for

compulsory arbitration provide that a party may not ultimately

recover more than $50,000, and “Pennsylvania courts have not

construed that statute as creating a $50,000 damages cap.”

Wilson, 790 F. Supp. 2d at 409.13

      Thus, while a plaintiff may agree to limit its own damages

to avoid federal diversity jurisdiction—a sort of self-imposed

damages cap—Plaintiffs have refused to enter such a binding

stipulation here.14 So, the Court must look to the actual value

of the claims, and at least Brent’s claims exceed $75,000 to a

legal certainty.15


damnum clauses, explicitly limiting the recovery amount of cases designated
for compulsory arbitration.”).
12 Vanden-Brand v. Port Auth. of Allegheny Cty., 936 A.2d 581, 584 (Pa. Commw.

Ct. 2007) (“[A]ppeals from an arbitration award, like the one taken by
Vanden–Brand, are de novo, and, as such, a new trial is to be conducted
without conditions placed upon the trier of fact with respect to assessing
damages according to arbitration limits.”).
13 See also Pecko, 2016 WL 5239679, at *3 (“This Court is persuaded by the

courts in this District finding that § 7361 ‘merely creates a jurisdictional
trigger [for arbitration] and is not a substantive recovery limit.’” (quoting
Hodges v. Walgreens, No. 12-cv-1162, 2012 WL 1439080, at *3 (E.D. Pa. Apr.
26, 2012))).
14 See Morgan, 471 F.3d at 474 (“The Supreme Court has long held that

plaintiffs may limit their claims to avoid federal subject matter
jurisdiction.”).
15 To the extent only Brent’s claims meet the amount in controversy

requirement, it is appropriate to exercise supplemental jurisdiction over
Harvey’s claims because all of the claims arise out of the same motor vehicle
collision and thus “form part of the same case or controversy.” 28 U.S.C. §
1367(a).

                                      10
      Case 2:19-cv-06023-ER Document 15 Filed 05/20/20 Page 11 of 11



V.   Conclusion
     Plaintiffs’ motion to remand is denied because there is

diversity of citizenship and at least one plaintiff’s claims

meet the amount in controversy requirement.

     An appropriate Order follows.




                                   11
